Citation Nr: 0534036	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  02-00 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for headaches secondary to 
head injury.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
December 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
headaches secondary to a head injury he sustained in 
October 1999 at a VA facility.  

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record associated with the 
claims folder.  The veteran submitted additional evidence at 
the hearing along with a waiver of initial consideration by 
the RO.  

The Board remanded the instant claim in December 2004 for 
further development.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been developed and obtained.  

2.  The veteran has headaches, but this disability is not the 
result of VA hospital/medical care or treatment in 
October 1999, nor was the proximate cause of the headaches 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital/medical treatment; or an event not 
reasonably foreseeable.  




CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for headaches, secondary to a head injury, as 
a result of VA treatment have not been met. 38 U.S.C.A. §§ 
1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.361 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

      I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by a letter dated in December 2004 to submit substantiating 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the claimant what evidence and 
information VA would be obtaining, and essentially asked him 
to send to VA any information he had to process the claim.  
The letter also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.

VA informed the claimant what he needed to show for a 
compensation claim under the provisions of 38 U.S.C.A. 
§ 1151.  Apart from the letter the rating decision on appeal, 
together with the statement of the case, and the supplemental 
statements of the case adequately informed the claimant of 
the type of evidence needed to substantiate his claim, as 
well as provided him with additional opportunities to submit 
further evidence.  In view of this, the Board finds that the 
Department's duty to notify has been fully satisfied with 
respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was not accomplished in this case, as this case was 
instituted prior to the implementation of the VCAA.  
Additional content complying notice was eventually 
accomplished, together with proper subsequent VA process.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
Travel Board hearing, and did so, in August 2004 before the 
undersigned Acting Veterans Law Judge.  The claimant has not 
identified any additional evidence pertinent to his claim not 
already of record, or attempted to be located, or requested 
by VA.  There are no known additional records to obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Compensation Pursuant to the Provision of 38 U.S.C.A. 
§ 1151


VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).
 
A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 
38 U.S.C.A. § 1151(a).  This change became effective 
September 2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) 
(including the codification of 38 C.F.R. § 3.361 which 
applies to such claims filed on or after October 1, 1997, and 
revising 38 C.F.R. § 3.358 to state that the section only 
applied to claims filed before October 1, 1997).  A review of 
the record reveals that the veteran submitted his initial 
claim for compensation in August 2000.  

Regulations now provide that benefits under 38 U.S.C.A. 
§ 1151(a), for claims received by VA on or after 
October 1, 1997, for additional disability or death due to 
hospital care, medical or surgical treatment, examination, 
training, and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  
It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable heath 
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
veteran's additional disability or death was an event not 
foreseeable in each claim is to be determined based on what a 
reasonable health care provider would have foreseen.  The 
event need not be completely unforeseeable or unimaginable 
but must be one that a reasonable health care provider would 
not have considered to be an ordinary risk of the treatment 
provided.  In determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of that event 
was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  Id.  

Based upon the evidence of record, the Board finds 
entitlement to compensation for headaches, secondary to head 
injury as a result of October 1999 VA treatment is not 
warranted.  

In the instant claim, the record shows that the veteran was 
seen by VA in October 1999 for an x-ray of his feet.  During 
the x-ray, the veteran hit his head on the x-ray machine, 
resulting in immediate pain, dizziness, and nausea.  There 
was no loss of consciousness.  He also had blurred vision and 
localized swelling of the parietal region of the head.  A CT 
scan was performed and the findings were within normal 
limits.  The diagnostic impression was contusion.  He was 
instructed to follow up with his doctor for any problems that 
occurred.  Two days later, he was contacted by telephone, at 
which time he answered the phone in a cheerful and alert 
manner.  He related to the examiner that he developed nausea 
after taking Darvocet.  He was instructed to return to the 
Urgent Care clinic for his nausea and any worsening of 
symptoms.  Two days later, he was seen with complaints of 
nausea and headache since hitting his head on the x-ray 
machine.  He complained of sweats with nausea, dizziness, 
localized swelling, and blurred vision.  He stated that his 
head "felt heavy."  Physical examination revealed no 
external sign of injury.  There was tenderness of the scalp.  
The diagnostic impression was headache.  He was instructed to 
continue use of the Darvocet.  

In November 1999, the veteran was seen at the Michigan 
Institute for Neurological Disorders.  The veteran reported 
the history of striking his head on the x-ray machine.  He 
related that he saw stars, did not loose consciousness, was 
told he had no fracture, was given Darvocet and told that the 
CT scan was normal.  Since that time, he complained of near 
daily pain, sharp, stabbing, left posterior parietal 
occipital, which was where he hit his head.  He related that 
sometimes when he stood up, he felt as if he was going to 
pass out from the discomfort, but did not.  He stated that 
the pain caused some nausea but no vomiting.  He had no 
photophobia, phonophobia, or hyperosmia.  The impression was 
essentially non lateralizing neurological examination.  
Richard Gargulinski, DO, the physician, indicated, in 
pertinent part, that he believed the headaches were primarily 
from local scalp irritation from the trauma itself, 
superimposed on some cervical myofascial pain, and probably 
suboccipital neuritis.  

In November 2000, a VA expert opinion was sought in reference 
to the headaches the veteran claimed as a result of the 
October 1999 injury to the head  when he was hit by an x-ray 
machine.  The examiner reported the history of the injury and 
the subsequent examinations as a result of his complained of 
headaches.  The examiner also indicated that the veteran had 
been having chronic headaches on and off, prior to 
October 1999, secondary to multiple causes like hypertension, 
tension, and drugs like Nitrobid.  The examiner related 
progress notes relating to headaches in 1976, 1978, 1986, and 
1993.  The examiner indicated that it was his opinion that 
the veteran's head trauma of October 1999 was accidental and 
minor and he received fairly good medical care later.  The 
examiner stated that the veteran's preexisting headaches were 
not likely aggravated by the minor injury sustained.  

The veteran has been seen on an outpatient treatment basis by 
VA from 1999 to 2005.  The examiners have attributed 
headaches to traumatic brain injury, cluster headaches, 
tension headaches, headaches due to depression, and headaches 
due to anxiety.  

A statement was received by VA in June 2002 from a friend of 
the veteran who car pooled with him to the VA Medical Center 
the day the veteran hit his head on the x-ray machine in 
October 1999.  He related the history of the veteran's injury 
and indicated that he had to help the veteran get home that 
day.  He also related that he had known the veteran for 
27 years and that he never knew the veteran to have headaches 
prior to the x-ray machine accident.  

In August 2004, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  At 
that hearing, the veteran reported a history of how he 
injured his head on the x-ray machine.  He related that he 
continued to have headaches, used ice for the headaches, and 
was seen on a monthly basis for treatment of the headaches.  
He related that no physician had told him that the x-ray 
injury was the cause of his headaches.  

In the instant claim, the evidence does not show that the 
veteran's headaches are caused by VA's carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault in providing treatment to the 
veteran.  The evidence is clear, and it is not disputed, that 
the veteran did hit his head on the x-ray machine in 
October 1999 while in the process of getting x-rays 
performed.  However, the evidence of record does not show 
that the veteran has chronic headaches as a result of that 
particular injury.  Prior to October 1999, the veteran was 
treated for headaches for hypertension, tension, and 
medication use.  He had also been noted to have tension 
headaches, cluster headaches, and headaches as a result of 
his diagnosed depression.  One VA examiner did attribute the 
veteran's headache to traumatic brain injury, but did not 
specifically relate the injury to the x-ray machine.  This 
appeared to be based on history reported by the veteran and 
was not based on the veteran's complete medical history 
showing that he had headaches prior to the accident.

In October 2001, it was also noted that the veteran was 
fixated on a motor vehicle accident (MVA) as the cause of his 
headaches and also said the headaches occurred and were 
aggravating by people asking him questions.  The veteran went 
to see a private physician in November 1999 and he 
resubmitted those same records during his Travel Board 
hearing.  That physician attributed the headaches at that 
time from scalp irritation from the x-ray machine injury.  
However, he did not attribute any chronic headaches to the 
injury, and his opinion must be taken into context as made 
based on the history provided by the veteran.  The VA 
examiner, who provided an expert opinion in November 2000, 
made his opinion based upon review of the veteran's entire 
medical record and was aware of the fact that the veteran had 
chronic headaches prior to sustaining injury to his head via 
the x-ray machine.  Further, the statement of his friend who 
was with him at the hospital the day of the injury, was not 
completely credible, as he could provide a statement as to 
what the veteran told him occurred, but he did not witness 
the incident nor does he have any medical expertise to 
determine the etiology of the veteran's headaches.  
Furthermore, he related that he had known the veteran for 27 
years and was not aware of any headaches prior to the x-ray 
machine accident.  However, the medical record is replete 
with complaints from the veteran for years regarding chronic 
headaches prior to that time.  Although the veteran claims 
that his present headaches are the result of the x-ray 
machine accident, it is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Even if the Board was to determine that the veteran has a 
chronic headache disorder which is related to hitting his 
head on a piece of VA x-ray equipment, his claim would still 
fail under 38 U.S.C.A. § 1151.  In this regard, none of the 
medical evidence of record, shows that the veteran's 
headaches are the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  Without this, compensation under the 
provisions of 38 U.S.C.A. § 1151 for headaches secondary to 
head injury is not warranted.  The Board observes that the 
veteran testified that he hit his head on the tubing of the 
x-ray machine because he did not see it before getting on the 
table.  There is no evidence showing that the VA technician 
was negligent in rendering x-ray services to the veteran.  

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim; the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
headaches, secondary to a head injury sustained in 
October 1999 at a VA facility is denied.  





____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


